UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period from to Commission file number 3330-153699 FEEL GOLF CO., INC. (Exact name of small business issuer as specified in its charter) California 77-0532590 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 1354-T Dayton Street Salinas, CA 93901 (Address of principal executive offices) (Zip Code) (847) 565-9732 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesþNo o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 16,005,575 common shares outstanding as of May 12, 2009. FEEL GOLF CO., INC. TABLE OF CONTENTS Page Part I — Financial Information Item1 — Financial Statements F-1 Report of Independent Accounting Firm F-2 Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 F-3 Unaudited Statements of Operations for the Three Months Ended March 31, 2009 and March 31, 2008 F-4 Unaudited Statements of Cash Flows for the Three Months Ended March 31, 2009 and March 31, 2008. F-5 Notes to Financial Statements F-6 Item2 — Management’s Discussion and Analysis or Plan of Operation 1 Item3 — Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T— Controls and Procedures 4 Part II — Other Information Item1 — Legal Proceedings 5 Item 1A — Risk Factors 5 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 5 Item3 — Defaults Upon Senior Securities 5 Item4 — Submission of Matters to a Vote of Security Holders 5 Item5 — Other Information 5 Item6 —Exhibits 5 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of Officers Pursuant to Section 906 PART I — FINANCIAL INFORMATION Index to Financial Statements BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENTS OF CASH FLOWS F-4 NOTES TO THE FINANCIAL STATEMENTS F-5 F-1 FEEL GOLF CO., INC. CONDENSED BALANCE SHEETS March 31, 2009 December 31, 2008 (Unaudited) (Audited) ASSETS Current Assets Cash $ 16,327 $ 5,220 Accounts Receivable, Net (Note 4) 14,148 33,933 Receivable From Shareholder (Note 5) 18,137 18,137 Barter Receivable (Note 6) 63,227 65,577 Inventory (Note 7) 150,604 159,259 Prepaid Expenses 14,653 12,146 Total Current Assets 277,096 294,272 Property & Equipment, Net (Note 8) 42,389 49,181 Other Assets 3,700 4,396 TOTAL ASSETS $ 323,185 $ 347,849 LIABILITIES & STOCKHOLDERS’ DEFICIT Current Liabilities Accounts Payable and Accrued Expenses $ 305,370 $ 298,652 Note Payable (Note 9) 5,029 - Related Party Notes Payable (Note 9) 258,732 234,515 Total Current Liabilities 569,131 533,167 Related Party Payable, Net of Current Portion (Note 9) 554,882 539,195 Total Liabilities 1,124,013 1,072,362 Commitments and Contingencies (Note 12) Stockholders’ Deficit (Note 10) Common Stock, $.001 par value; 100,000,000 shares authorized, 15,845,575 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively 15,846 15,846 Shares to be Issued 270 - Additional Paid-in Capital 4,900,485 4,630,755 Deferred Stock Based Compensation (159,032 ) - Accumulated Deficit (5,558,397 ) (5,371,114 ) Total Stockholders’ Deficit (800,828 ) (724,513 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 323,185 $ 347,849 The Accompanying Notes Are an Integral Part of these Financial Statements F-2 FEEL GOLF CO., INC. CONDENSEDSTATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 2009 2008 Revenues $ 68,864 $ 174,187 Costs of Sales 28,923 35,203 Gross Profit 39,941 138,984 Operating Expenses Stock Based Compensation 110,968 - Salaries 22,828 22,380 Advertising 6,837 7,312 Rent 10,455 10,285 Professional Fees 16,584 6,343 Depreciation 9,492 24,821 Other Selling, General and Administrative Expenses 27,237 58,262 Total Operating Expenses 204,401 129,403 (Loss) Income From Operations (164,460 ) 9,581 Other Income and Expenses Interest Expense (22,823 ) (31,247 ) Total Other Income and Expenses (22,823 ) (31,247 ) Net Loss From Operations (187,283 ) (21,666 ) Provision for Income Taxes – – Net Loss $ (187,283 ) $ (21,666 ) Basic and Diluted Net Loss Per Common Share $ (0.01 ) $ (0.00 ) Number of Common Shares Used to Compute Basic and Diluted Weighted Average 15,845,745 14,569,190 The Accompanying Notes Are an Integral Part of these Financial Statements F-3 FEEL GOLF CO., INC. CONDENSED STATEMENTS OF CASHFLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 2009 2008 CASH USED IN OPERATING ACTIVITIES Net Loss $ (187,283 ) $ (21,666 ) Adjustments to Reconcile Net Income to Net Cash Used in Operating Activities Stock Based Compensation 110,968 - Depreciation 9,492 24,821 Changes in Operating Assets and Liabilities (Increase) Decrease in Accounts Receivable 19,785 (2,550 ) (Increase) Decrease inBarter Receivable, Net 2,350 (8,756 ) (Increase) Decrease in Inventory 8,655 12,751 (Increase) Decrease in Prepaid Expenses (2,507 ) (6,636 ) Increase (Decrease) in Accounts Payable and Accrued Expenses 6,718 58,274 Increase (Decrease) in Deposits 696 589 NET CASH USED IN OPERATING ACTIVITIES (31,126 ) 56,827 CASH USED IN INVESTING ACTIVITIES: Purchase of Property & Equipment (2,700 ) (561 ) NET CASH USED IN FINANCING ACTIVITIES (2,700 ) (561 ) CASH PROVIDED BY FINANCING ACTIVITIES: Net Proceeds from Sale of Common Stock - 37,501 Repayment of Related Party Notes Payable (8,023 ) (2,525 ) Payment on Stock Purchase Transaction - (5,774 ) Proceeds from Related Party Notes Payable 52,956 27,179 NET CASH PROVIDED BY FINANCING ACTIVITIES 44,933 7,073 NET DECREASE IN CASH & CASH EQUIVALENTS 11,107 63,339 BEGINNING CASH & CASH EQUIVALENTS 5,220 6,606 ENDING CASH & CASH EQUIVALENTS $ 16,327 $ 69,945 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid for Interest $ 5,311 $ - Cash Paid for Income Taxes $ - $ - Non Cash Investing and Financing Activities: None $ - $- The Accompanying Notes Are an Integral Part of these Financial Statements F-4 FEEL GOLF CO., INC. CONDENSED FOOTNOTES TO THE FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 NOTE 1 - DESCRIPTION OF BUSINESS Feel Golf Co., Inc. (the "Company") was incorporated on February 14, 2000 under the laws of the State of California in the United States of America. The Company designs, manufactures and conducts international marketing and sales of its golf clubs and golf club grips.The Company's products are based on proprietary patented technology that is used to produce golf clubs and golf grips which the Company believes have the best "feel" of any golf clubs and golf grips in the market. Control by Principal Stockholders The Company’s directors, executive officers and their affiliates or related parties, own beneficially and in the aggregate, the majority of the voting power of the outstanding shares of the common stock of the Company. Accordingly, if voting their respective shares uniformly, the directors, executive officers and their affiliates would have the ability to control the approval of most corporate actions, including increasing the authorized capital stock of the Company and the dissolution, merger or sale of the Company’s assets or business. NOTE 2 – BASIS OF PRESENTATION In the opinion of management, the accompanying balance sheets and related interim statements of income, cash flows, and stockholders' equity include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America ("U.S. GAAP").Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses.Actual results and outcomes may differ from management's estimates and assumptions. Interim results are not necessarily indicative of results for a full year.The information included in this Form 10-Q should be read in conjunction with information included n the Form 10-K. NOTE 3– GOING CONCERN The accompanying financial statements have been prepared assuming the Company will continue as a going concern.the Company has an accumulated deficit of $5,558,397 as of March 31, 2009, and had a generated a loss from operations of $187,283 for the three months ended March 31, 2009, which raises substantial doubt about the Company’s ability to continue as a going concern.There is no guarantee that the Company will achieve profitable operations in the next fiscal year. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The future of the Company is dependent upon its ability to obtain debt or equity financing and the profitable expansion of the Company's operations. Management has plans to seek additional capital through a private placement or public offering of its common stock.The Company has an extensive marketing plan that it hopes to implement in 2009 and expects the marketing plan will generate increased sales with new customers and within new demographics. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. NOTE 4– ACCOUNTS RECEIVABLE The following table provides details on changes within the Company’s allowance for doubtful accounts during the three months ended March 31, 2009 and 2008, respectively. 2009 2008 Beginning allowance for doubtful accounts $ 5,000 $ 5,000 Additional charge to bad debt expense - - Ending allowance for doubtful accounts $ 5,000 $ 5,000 F-5 NOTE 5– OTHER RECEIVABLE In accordance with an August 4, 2008 investment banking agreement with Criterion Capital Partners LLC (“Criterion”), the Company is to be reimbursed for certain accounting and legal costs incurred during 2008.The Company completed a self registration under the Exchange Act of 1933 with the United States Securities and Exchange Commission on February 12, 2009.As a result, the Company is expecting reimbursement of these costs which totaled $18,137 as of March 31, 2009 andDecember 31, 2008, respectively.The Company has no reason to believe it can not collect on this receivable and is in communications with Criterion regarding collection of the balance and for other business purposes. NOTE 6– BARTER RECEIVABLE The Company is involved in two barter organizations that involve the sale of the Company’s products and the Company has access to goods and services of member organizations of the barter organizations.As of March 31, 2009 and December 31, 2008, the Company had built up a receivable of goods and services through the barter organizations of $63,277 and $65,577 respectively. NOTE 7– INVENTORY Inventories are stated at the lower of the cost (determined using the first-in, first-out method) and are comprised of the following: 2008 2007 Raw Materials $ 106,282 $ 114,943 Finished Goods 24,973 24,967 Overhead Allocation 19,349 19,349 $ 150,604 $ 159,259 NOTE 8 - PROPERTY AND EQUIPMENT Property and equipment consisted of the following: 2008 2007 Furniture & Fixtures $ 291,830 $ 291,830 Office Equipment 81,076 78,376 Trade Show Booth 53,138 53,138 Leasehold Improvements 6,219 6,219 432,263 429,563 Less: Accumulated Depreciation (389,874 ) (380,382 ) $ 42,389 $ 49,181 Depreciation and amortization totaled $9,492 and $24,821 for the three months ended March 31, 2009 and 2008, respectively. NOTE 9 - RELATED PARTY PAYABLE On September 30, 2008, the Company entered into a promissory note for $525,826 with the Company’s Chief Executive Officer. The promissory note carries interest at 7% and is due in full on December 31, 2012. The table below details transactions related to the advances and repayments to the Company's Chief Executive Officer during the year ended December 31, 2008: Beginning Balance Payable (Principal and Interest), as of December 31, 2007 $ 539,195 Repayments and Adjustments to Reduce Principal Balance (8,023 ) Accrued Interest 9,304 Advances From Chief Executive Officer 14,406 Ending Balance Payable, as of December 31, 2008 $ 554,882 The remaining balance on the loan payable to the Chief Executive Officer as of December 31, 2008 is due in full as of December 31, 2012. F-6 On February 13, 2008, the Company entered into a promissory note for $30,000 with a trust controlled by a member of the Company’s Board of Directors.The promissory note carries interest at 7% and was due in full on February 12, 2009.The Company defaulted on this promissory note and is currently in the process of negotiating with the lender for an extension or modification to the loan terms. On December 31, 2005, the Company entered into a promissory note for $185,198 with a member of the Company’s Board of Directors.The promissory note carries interest at 7%, required payments on the principle balance outstanding of $2,100 a month and was due in full in approximately March, 2013.The Company defaulted on this promissory note, which caused the promissory note to be due on demand and is currently in the process of negotiating with the lender for an extension or modification to the loan terms. On February 28, 2009, the Company entered into a convertible promissory note with an unaffiliated individual for $5,000.The convertible promissory note carries interest at 7% per annum and is due on demand on November 25, 2009.Upon maturity and if not paid in full, the convertible promissory note is convertible into the Company's common stock at the current market value of Company’s common stock at the holder’s discretion. On March 10, 2009, the Company entered into a short term note payable with a trust controlled by a shareholder for $20,000.The short term note payable carries interest at 10% per annum and is due in full on December 31, 2009.The holder of the short term note payable also has an option to convert the outstanding balance on the note subsequent to June 30, 2009.The conversion price will be calculated based on a 20% discount to the average of the previous 30 days’ closing price of the Company’s common stock. Interest expense for the three months ended March 31, 2009 and 2008, was $22,823 and $31,247, respectively. NOTE 10 - STOCKHOLDERS’ EQUITY Feel Golf Company, Inc. is authorized to issue 100,000,000 shares, in aggregate, consisting of 100,000,000 shares of common stock.The Company's Certificate of Incorporation authorizes the Board of Directors (the “Board”) to determine the preferences, limitations and relative rights of any class or series of Company preferred stock prior to issuance and each such class or series must be designated with a distinguishing designation prior to issuance.
